DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 12, 14, 15, 16, 19, 32, 33, 34, 35, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2008/0237685) in view of Kim (US 6855591) in view of Bian (US 2005/0287731)
Regarding claim 12.
Cho teaches a semiconductor structure, comprising: a semiconductor substrate (200) having a trench (208) and an active region (201), wherein the trench defines the active region (fig 14-17) (paragraph 44-47); a gate electrode (204b,214) disposed over the active region, wherein the gate electrode comprises an upper portion (214) and a lower portion (204b) and a width of the upper portion is greater than a width of the lower portion (fig 14-17), wherein the upper portion has a first sidewall at a first side of the gate electrode and the lower portion has a second sidewall at the first side; and an isolation structure (215), wherein the active region and the gate electrode (204b,214) are embedded in the isolation structure (fig 17), and the isolation structure comprises: a first insulating material (paragraph 47), wherein the first insulating material is a spin-on-glass,  the first insulating material fully fills a lower portion of the trench; wherein a shape of a sidewall of the isolation structure and a shape of an entire sidewall of the gate electrode are complementary (fig 17), wherein a top surface of the isolation structure and a top surface of the gate electrode are leveled (fig 17), wherein the gate electrode has a T-shaped profile (fig 17).
Cho does not teach the sidewall has an obtuse angle
 Kim teaches a gate structure wherein an angle between the second sidewall and a bottom surface of the gate electrode (204) is an obtuse angle (fig 6) (column 6 lines 1-40).
It would have been obvious to one of ordinary skill in the art for the sidewall to be sloped in order to reduce the width of the active region thereby reducing the size of the channel (column 6 lines 15-45)
Cho in view of Kim does not teach that the isolation structure comprises first and second insulating materials. 
  Bian teaches an isolation structure, wherein the active region and the gate electrode (204) are embedded in the isolation structure, and the isolation structure comprises: a first insulating material (230), wherein the first insulating material is a spin-on-glass (paragraph 26), the first insulating material has a top surface below a top surface of the active region (fig 2d), and the first insulating material fully fills a lower portion of the trench (210) (fig 2d); and a second insulating material (240) disposed over the first insulating material (230) (fig 2h) (paragraph 30).  Wherein a top surface of the isolation structure and a top surface of the gate electrode are leveled (fig 2h)
It would have been obvious to one of ordinary skill in the art to provide an isolation structure comprising first and second insulating laeyrs in order to improve trench filling and avoid oxidation (Bian paragraph 6,7). 
 Regarding claim 14.
Cho teaches the first sidewall and the second sidewall are not a continuous surface, and the width of the lower portion of the gate electrode is smaller than a width of the top surface of the active region (fig 17).
Regarding claim 15.
Cho teaches the first sidewall is connected to the second sidewall through a connection wall and the connection wall extends in a direction parallel to a main surface of the semiconductor substrate (fig 17).
Regarding claim 16.
Bian teaches the isolation structure further comprises: a first lining layer (212) disposed between the first insulating material (230) and the active region of the substrate (200) (paragraph 23-24), wherein the first lining layer (212) lines on a lower portion of a sidewall of the active region of the semiconductor substrate (200) and surrounds the first insulating material (230) of the isolation structure (paragraph 25-26), and the second insulating material (240) covers the first lining layer (212) and the first insulating material (240) (fig 2h) (paragraph 30).
 Regarding claim 19.
Bian teaches the gate electrode (204) is in direct contact with the second insulating material (240) (fig 2h).
Regarding claim 32.
Cho teaches a gate dielectric layer between the active region (201) and the gate electrode (204b), wherein the isolation structure (212) partially covers an upper surface of the gate dielectric layer (202a).
 Bian teaches the second insulating material (240) of the isolation structure (242)
 Regarding claim 33.
Bian teaches a gate dielectric layer (202) between the active region and the gate electrode (204), wherein both sides of the gate dielectric layer (202) directly contact the second insulating material (240).
 Regarding claim 34.
Cho teaches the first sidewall is offset from the second sidewall toward the isolation structure (fig 17).
  Regarding claim 36.
 Cho teaches a gate dielectric layer (202a) between the active region and the gate electrode (204b,214), wherein the gate electrode entirely covers the gate dielectric layer (fig 17).
Regarding claim 37
  Bian teaches the second insulating material (240) directly contacts the gate electrode (204) (fig 2h).  
 Allowable Subject Matter
 Claims 38 through 45 are allowed.
Claims 20 through 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
 The prior art does not teach: 
  A semiconductor structure, comprising:  a gate electrode disposed over the active region the upper portion is greater than a width of the lower portion, wherein the upper portion has a first sidewall at a first side of the gate electrode and the lower portion has a second sidewall at the first side, and wherein an angle between the second sidewall and a bottom surface of the gate electrode is an obtuse angle; and a width of the bottom surface of the gate electrode is greater than a width of the top surface of the active region, wherein a shape of a sidewall of the isolation structure and a shape of an entire sidewall of the gate electrode are complementary, wherein a top surface of the isolation structure and a top surface of the gate electrode are leveled, wherein the gate electrode has a T-shaped profile.
 	A semiconductor structure, comprising: a gate electrode disposed over the active region, a width of the upper portion is greater than a width of the lower portion, wherein the upper portion has a first sidewall at a first side of the gate electrode and the lower portion has a second sidewall at the first side, and wherein an angle between the second sidewall and a bottom surface of the gate electrode is an obtuse angle; and a width of the bottom surface of the gate electrode is greater than a width of a top surface of the active region of the semiconductor substrate, wherein a shape of a sidewall of the isolation structure and a shape of an entire sidewall of the gate electrode are complementary, wherein a top surface of the isolation structure and a top surface of the gate electrode are leveled, wherein the gate electrode has a T-shaped profile.  
 A semiconductor structure, comprising: a gate electrode disposed over the active region, an upper portion and a lower portion and a width of the upper portion is greater than a width of the lower portion, wherein the upper portion has a first sidewall at a first side of the gate electrode and the lower portion has a second sidewall at the first side, and wherein an angle between the second sidewall and a bottom surface of the gate electrode is an obtuse angle; and the isolation structure comprises: a first insulating material fills a lower portion of the trench; and a second insulating material disposed over the first insulating material, wherein the isolation structure further comprises: a first lining layer disposed between the first insulating material and the active region of the substrate; and a second lining layer disposed between the first lining layer and the first insulating material, wherein the first lining layer and the second lining layer are disposed between the second insulating material and the gate electrode, wherein the first lining layer and the second lining layer line on an entire sidewall of the gate electrode.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817    

/BRADLEY SMITH/Primary Examiner, Art Unit 2817